Appellants were convicted under an indictment charging them with robbery, and their punishment assessed at five years confinement in the penitentiary.
Since said conviction, and while this case was pending in this court on appeal, it is made to appear by affidavits on file that appellant Samual Rosas has escaped from custody. The State's motion to dismiss the appeal as to said appellant is, therefore, sustained, and this cause dismissed as to said appellant Samual Rosas.
There are no bills of exception in the record. The special charges requested by appellant were all given, consequently if the evidence sustains the verdict the judgment as to Jesus Acosta must be affirmed. Margarito Estrada testified that the two appellants agreed to show him the way to a barber shop; that they carried him into a room, drew a razor on him and told him to hold up his hands and when he did so they went through his pockets and took his money. This made a case, if the jury believed the testimony, and evidently they did believe it. Appellant contends that a razor is not per se a deadly weapon. We are inclined to believe that all mankind know their death can be inflicted by a razor in the hands of a grown man. At any rate, the death penalty was not assessed, but only five years adjudged. If the razor should be held not to be a deadly weapon, as the indictment alleged that appellants made an unlawful assault on Margarito Estrada and by violence did put the said Estrada in fear of life and bodily injury, the evidence supports the verdict.
The judgment is affirmed as to Jesus Acosta, and the appeal is dismissed as to Samual Rosas.
Affirmed.